Defendant’s motion for permission to appeal as a poor person denied, and his alternative motion to dismiss the appeal granted. Proceedings in the nature of coram nobis were not available to defendant for the reason that he had and exercised the right to question, on appeal from the judgment of conviction, the ruling of the Trial Judge which, he contends, subjected him to double jeopardy. That contention was rejected on the appeal from the judgment. Present — Nolan, P. J., Carswell, Johnston, Adel and MacCrate, JJ.